DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first and second channels" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 depends from claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raguzin (U.S. Pub. 2018/0273370).
	Regarding claim 1, Raguzin discloses a keg sensor, comprising: a main body (20); a first connector (connected to 24) attached to, or formed with, the main body and configured to be connected to a keg dispensing coupler; a second connector (23) attached to, or formed with, the main body and configured to be connected to a valve (34) of a keg (30); and a sensor assembly (10) attached to the main body and configured to detect one or more operating parameters (pressure 19) of liquid dispensed via the keg dispensing coupler from the keg through the keg sensor.
Regarding claim 2, Raguzin discloses that the main body includes a first channel (17 between 16 and 18) having an upper opening, a second channel (17 between 18 and 19) having a lower opening, and a third channel (17 between 18 and 42) fluidly connecting the first and second channels, wherein the second channel is spaced and parallel to the first channel.
Regarding claim 7, Raguzin discloses tubing (Fig. 3: 19) that is external the main body and fluidly connects first and second channels (between 16 and 18 and between 18 and 19).
Regarding claim 8, Raguzin discloses the sensor assembly is external the main body and is attached to the tubing.  (See Fig. 3)
Regarding claims 9 and 10, Raguzin discloses that the first and second connectors are connected, through the main body, to a Sankey coupler.  (¶ [0039])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raguzin as applied to claim 1 above, and further in view of Perkins, et al. (“Perkins”) (U.S. Pub. 2012/0059513).
Regarding claim 11, Raguzin discloses that the sensor assembly includes a pressure sensor configured to detect pressure of liquid dispensed, via the keg dispensing coupler, from the keg through the keg sensor but is silent that the sensor includes a flow meter.  Perkins discloses a beverage dispensing and monitoring system with a sensor (24) which includes a flow meter to detect flow of liquid dispensed (¶ [0027]) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the flow rate sensor of Perkins to record attributes “that are useful in determining quality.”  (¶ [0027])
Regarding claim 12, Raguzin discloses that the sensor assembly may include a temperature sensor (¶ [0045]) configured to detect temperature of the liquid dispensed, via the keg dispensing coupler, from the keg through the keg sensor.  Perkins discloses a beverage dispensing and monitoring system with a sensor (24) which includes a temperature sensor to detect temperature of liquid dispensed (¶ [0027]) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a temperature sensor to record attributes “that are useful in determining quality.”  (Perkins: ¶ [0027])
Allowable Subject Matter
Claims 3-6 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 requires an upper shaft slidably received in the first channel and a lower shaft slidably received in the second channel.  It would not have been obvious to modify Raguzin barring improper hindsight analysis.  Claims 4-6 depend from claim 3.
Claims 13 requires a stack cage assembly including a cage sized to surround the keg sensor, the cage having upper and lower channels, the lower channel is configured to receive an upper portion of the keg and the upper channel is configured to support a lower portion of another keg.  The limitations of claim 13 are novel with respect to the prior art of record and would not have been obvious barring improper hindsight analysis.  Claims 14 and 15 depend from claim 13.
Raguzin discloses the limitations of claim 16 except for an upper shaft slidably received in the first channel and a lower shaft slidably received in the second channel, a first spring within the first channel, a collar, a ball received in the collar, or a second spring urged to move the ball.  It would not have been obvious to modify Raguzin barring improper hindsight analysis.  Claims 17 and 18 depend from claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gitlin, Jr., et al. (U.S. Pat. 8,757,195) discloses a keg adapter (140) between a keg and a Sankey connector (120); however, Gitlin, Jr. does not disclose a sensor.
Other pertinent art not mentioned in this Action is listed on form PTO-892, attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754